Opinion by
Simpson, C.:
The petition in error filed in this case contains eight assignments of error, which, as is alleged, occurred during the trial in the court below. These errors, to be considered by this court, must have been called to the attention of the trial court by a motion for a new trial; and the adverse ruling of the trial court on the motion for a new trial must be specifically assigned as error in the petition in error filed in this court. This has not been done. The action of the trial court in overruling the motion of plaintiffs in error for a new trial is not assigned as error here, and hence we cannot consider the questions discussed as to the introduction of evidence, the instructions, etc. (Carson v. Funk, 27 Kas. 524; Clark v. Schnur, 40 id. 72.)
It is recommended that the judgment be affirmed.
By the Court: It is so ordered.
All the Justices concurring.